DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Rashid on 01/10/2022.

The application has been amended as follows: 
Claim 15, lines 13-14, “a clamped position;” has been changed to -- the clamped position; --.

Drawings
The drawings were received on 12/22/2021.  These drawings are acceptable.
Election/Restrictions

Claims 1, 6-15, and 19-22 are allowable. The restriction requirement between species and subspecies, as set forth in the Office action mailed on 04/16/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/16/2020 is withdrawn.  Claims 6-7 and 12, directed to the features of the spring component are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 6-15, and 19-22 are allowable. The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 15, examiner agrees with applicant’s argument (filed 09/20/2021) that none of Glimpel et al. (US 8,992,143), Verderber (US 2,167,014), and Borschert et al. (US 2003/0219321), alone or in combination, teach “the holding element engages a clamping pin of the interchangeable cutting tip when the interchangeable cutting tip is axially displaced from the initial position to the clamped position, thereby causing elastic deformation of the spring component to provide a biasing force on the interchangeable cutting tip when the interchangeable cutting tip is axially displaced between the clamped position and the bump-off position. (Emphasis 
Examiner also agrees with applicant’s argument, the prior art of record does not teach every limitation of independent claim 19. (p.11) 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHWEN-WEI SU/Examiner, Art Unit 3722